Title: To George Washington from Ezekiel Cheever, 31 January 1777
From: Cheever, Ezekiel
To: Washington, George



Hond sir
Peekskill [N.Y.] Janry 31st 1777.

By direction of Hone Genl mcDougal I would accquaint yr Excelly I have only Forty broken Drums not Two fit for Service. Here & at FishKill, none are to be add, nor Hands &c. to repair them. Genl mcDougal hopes you will please to give the necessary directions for furnishing them.

I have just recd an order from Genl Parssons to send five hundred fire arms of equal bore to Farefield to be emmediately repaired for Colo. Duglass regt, & He [h]as Sent an Armourer to Pick them out I have ordered boxes to be made to Contain them, & shall Send them forward to Morrow in Obedience to Genl Parssons order. wishing your Excellency health & prosperity I have the Honor to be Yr most Obedt Hum. Sert

Ezekl Cheever Com. Artilly

